FILED
                           NOT FOR PUBLICATION                             DEC 02 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


JOSEPH LOMBARDI,                                 No. 11-56752

              Plaintiff-counter-defendant,       D.C. No. 8:09-ml-02093-AG-AN

       and
                                                 MEMORANDUM*
ANNETTE KAHALY; JOHN MULEA;
MAUREEN VAN METER; CAROLYN
FORBES; TARA MURRAY; SEAN
MURRAY; KEITH HARPER; JANA
HARPER; TRACY TWYMAN; EBEN
PAGUIRIGAN, individually and on behalf
of all others similarly situated; LOUIS M.
WILSON; KAREN BRICE,

              Plaintiffs-counter-defendants
              - Appellees,

       v.

DIRECTV, INC.,

              Defendant-counter-claimant -
              Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                      Argued and Submitted November 5, 2013
                               Pasadena, California

Before: GOODWIN, FISHER and CLIFTON, Circuit Judges.

      DirecTV appeals the district court’s order denying its motion to compel

arbitration of the plaintiffs’ claims for injunctive relief under California’s Unfair

Competition Law (UCL) and Consumer Legal Remedies Act (CLRA). We have

jurisdiction under 9 U.S.C. § 16(a)(1)(B), and we reverse.

      This court recently held that the Federal Arbitration Act (FAA) preempts

California’s Broughton-Cruz rule, on which the district court based its denial. See

Ferguson v. Corinthian Colls., Inc., — F.3d —, No. 11-56965, 2013 WL 5779514,

at *1 (9th Cir. Oct. 28, 2013). The plaintiffs’ arguments for affirming the district

court on alternative grounds fail. The “effective vindication” exception to the FAA

does not extend to state statutes, including the UCL and the CLRA. See id. at *6.

That customers have to arbitrate their claims for injunctive relief against DirecTV

whereas DirecTV is unlikely to seek injunctive relief from its customers does not

make the arbitration agreement unconscionable. Cf. Sonic-Calabasas A, Inc. v.

Moreno, 163 Cal. Rptr. 3d 269, 285, 303-04 (2013).

      REVERSED AND REMANDED.




                                           2